
	
		II
		111th CONGRESS
		1st Session
		S. 1728
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mrs. McCaskill (for
			 herself and Mr. Merkley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  first-time homebuyer credit in the case of members of the Armed Forces and
		  certain other Federal employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members Home Ownership Tax Act
			 of 2009.
		2.Waiver of
			 recapture of first-time homebuyer credit for individuals on qualified official
			 extended duty
			(a)In
			 generalParagraph (4) of section 36(f) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				members of the Armed Forces, etc
						(i)In
				generalIn the case of the disposition of a principal residence
				by an individual (or a cessation referred to in paragraph (2)) after December
				31, 2008, in connection with Government orders received by such individual, or
				such individual’s spouse, for qualified official extended duty service—
							(I)paragraph (2) and
				subsection (d)(2) shall not apply to such disposition (or cessation),
				and
							(II)if such residence
				was acquired before January 1, 2009, paragraph (1) shall not apply to the
				taxable year in which such disposition (or cessation) occurs or any subsequent
				taxable year.
							(ii)Qualified
				official extended duty serviceFor purposes of this section, the
				term qualified official extended duty service means service on
				qualified official extended duty as—
							(I)a member of the
				uniformed services,
							(II)a member of the
				Foreign Service of the United States, or
							(III)as an employee
				of the intelligence community.
							(iii)DefinitionsAny
				term used in this subparagraph which is also used in paragraph (9) of section
				121(d) shall have the same meaning as when used in such
				paragraph.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 dispositions and cessations after December 31, 2008.
			3.Extension of
			 first-time homebuyer credit for individuals on qualified official extended duty
			 outside the United States
			(a)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking
			 This section and inserting (1)
			 In general.—This
			 section, and
				(2)by adding at the
			 end the following:
					
						(2)Special rules for individuals on
				qualified official extended duty outside the United StatesIn the case of any individual who serves on
				qualified official extended duty service outside the United States for at least
				90 days in calendar year 2009 and, if married, such individual’s spouse—
							(A)paragraph (1) shall be applied by
				substituting December 1, 2010 for December 1,
				2009,
							(B)subsection (f)(4)(D) shall be applied
				by substituting December 1, 2010 for December 1,
				2009, and
							(C)in lieu of subsection (g), in the case
				of a purchase of a principal residence after December 31, 2009, and before July
				1, 2010, the taxpayer may elect to treat such purchase as made on December 31,
				2009, for purposes of this section (other than subsections (c) and
				(f)(4)(D)).
							.
				(b)Coordination
			 with first-Time homebuyer credit for District of
			 ColumbiaParagraph (4) of section 1400C(e) of such Code is
			 amended by inserting (December 1, 2010, in the case of a purchase
			 subject to section 36(h)(2)) after December 1,
			 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			4.Exclusion from gross
			 income of qualified military base realignment and closure fringe
			(a)In
			 generalSubsection (n) of section 132 of the Internal Revenue
			 Code of 1986 is amended—
				(1)in subparagraph
			 (1) by striking this subsection) to offset the adverse effects on
			 housing values as a result of a military base realignment or closure
			 and inserting the American Recovery and Reinvestment Tax Act of
			 2009), and
				(2)in subparagraph
			 (2) by striking clause (1) of.
				(b)Effective
			 dateThe amendments made by this act shall apply to payments made
			 after February 17, 2009.
			5.Increase in penalty
			 for failure to file a partnership or S corporation return
			(a)In
			 generalSections 6698(b)(1)
			 and 6699(b)(1) of the Internal Revenue Code of 1986 are each amended by
			 striking $89 and inserting $110.
			(b)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years beginning after December 31, 2009.
			6.Time for payment
			 of corporate estimated taxesThe percentage under paragraph (1) of
			 section 202(b) of the Corporate Estimated Tax Shift Act of 2009 in effect on
			 the date of the enactment of this Act is increased by 0.5 percentage
			 points.
		
